Citation Nr: 1243567	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-38 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a neck disorder to include loss of lateral mobility and herniated disks.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served in the Air Force Reserves, including periods of active duty from September 1990 to July 1991, from February 2003 to September 2003 and from September 8, 2004 to October 17, 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
 
All documents in the Veteran's Virtual VA electronic folder were considered by the RO prior to certification of the Veteran's claim to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has a cervical spine disability that was caused by his service in the United Arab Emirates (UAE) during his period of active duty ending in October 2004.  The Veteran reported that he refueled tanker aircraft while stationed at an air force base in UAE.  He asserts that he had to drag heavy hoses across the flightline to hook up under the aircraft wings.  The Veteran testified that this strenuous activity caused him neck problems.  He stated that he did not seek treatment while in service because he thought the problems were temporary.  When they persisted he went to see a private physician some weeks after his discharge from active duty.  

A December 8, 2004 private medical record notes that the Veteran gave a four to six week history of neck pain and stiffness.  A private MRI, performed on January 5, 2005, less than two months after the Veteran's October 2004 discharge from service revealed the Veteran to have disc herniation at the C5-C6 level, and small posterior central bulging discs at the C2-C3, C3-C4, and C4-C5 disc space levels.  The private treatment records show frequent treatment for neck pain between December 2004 and May 2005.  

Although the Veteran's DD Form 214 for his period of active duty in September and October 2004 does not note any foreign service, the Veteran's service treatment records (STR) indicate that the Veteran served in the UAE within that time period.  The STR show treatment for an ear infection on September 15, 2004 while in UAE.  Additionally, STR include a post deployment health assessment that indicates that the Veteran served in the UAE from September 11, 2004 to October 9, 2004.  

The December 2009 rating decision on appeal and the July 2010 statement of the case both indicate that the RO did not have the Veteran's STR for review when adjudicating the Veteran's claim.  The Veteran's claim must be remanded for readjudication of the Veteran's claim with consideration of the Veteran's STR.

Considering that the Veteran was found to have cervical disc disease soon after discharge from service, and considering that the Veteran has testified that he developed the pain and stiffness of his neck during service and that it has been continuous ever since, the Board finds that the Veteran should be provided a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's updated VA treatment records should be obtained.

The Veteran's service personnel records should be obtained to verify all periods of active duty.

In addition, it is noted that a January 1992 statement of Dr. Licciardi indicates that the Veteran was status post motor vehicle accident and he suffered, in pertinent part, cervical radiculopathy.  The Veteran was scheduled for re-evaluation in six weeks.  On remand, the Veteran should be requested to provide any additional records pertaining to treatment following the accident and any other medical records, not already of record, pertaining to the treatment of a cervical spine disability.
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and associate them with the claims file.

2.  Obtain any VA treatment records concerning the Veteran's claimed neck disability dated from December 2009 to present.

3.  Contact the Veteran and ask that he submit or authorize the release of records pertinent to his claim, including records from Dr. Licciardi, any additional records pertaining to treatment after the motor vehicle accident, and any additional medical records that currently are not of record.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After the above development is completed, arrange for an appropriate VA examiner to review the Veteran's VA claims file, including service treatment records and post service medical records, and to perform a VA examination of the Veteran.  The examiner should describe the nature and extent of any cervical spine disorders currently present. 

The examiner should address whether the current cervical spine disorder pre-existed periods of active service, including those from February 2003 to September 2003 and from September 8, 2004 to October 17, 2004.  The examiner's attention is directed to a January 1992 statement of Dr. Licciardi indicating the Veteran had cervical radiculopathy following a motor vehicle accident and service physical examinations dated in October 1995 and September 2000, which indicated the spine was normal.  If the Veteran had a pre-existing disorder, did it resolve based on the normal findings on examination in October 1995 and September 2000 such that the current cervical spine disability is unrelated to the prior disorder.  

If a pre-existing disorder did not resolve prior to periods of active duty, was it at least as likely as not (a probability of 50 percent or greater) aggravated (i.e., permanently worsened) during a period of active service.  

If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  

If the current cervical spine disorder did not pre-exist periods of active service, the examiner should also provide an opinion on whether it is at least as likely as not (50 percent or more likelihood) that any current cervical spine disorder manifested by the Veteran began in or is related to any of his periods of active duty service.  

In providing this opinion the examiner should consider the effect of the Veteran's duties of carrying and connecting heavy fuel hoses to aircraft.

The examiner should provide a clear and complete rationale for all opinions provided. 

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  The supplemental statement of the case should reflect review of the Veteran's service treatment records.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


